Title: Proposed Preamble to a Congressional Resolution, [1775?]
From: Franklin, Benjamin
To: 


The nature of this fragment is clear enough: it is to introduce a resolution, undoubtedly by Congress, authorizing some action against the crown. But what action is impossible to say. The preamble was not adopted and hence not recorded in the Journals, and its language is too general to identify the measure it was intended to justify. One possibility is the resolutions that sanctioned privateering in March, 1776. They began with a recital of the colonists’ grievances, and an amendment was offered “wherein the King was made the Author of our Miseries instead of the Ministry.” The amendment did not carry. The description of it, vague as it is, does not seem to fit the present document; in 1776, furthermore, Franklin had in mind another preamble, and, although he might conceivably have been considering two at once, this appears implausible. The one that we know he composed at that time stressed the Prohibitory Act, which lay behind the Congressional resolutions, and laid the blame for it on the British nation. The statute is not mentioned here, where the argument is quite different: allegiance becomes void when the King is demonstrably responsible for hostile acts. The fact that the acts mentioned, burning towns and inciting the Indians, were all ones that were much on Franklin’s mind in late 1775 is our reason for guessing that the draft belongs to that period.
  
[1775?]
And whereas whenever Kings instead of Protecting the Lives and Properties of their Subjects as is their bounden Duty, do endeavour to perpetrate the Destruction of either, they thereby cease to be Kings, become Tyrants, and dissolve all Ties of Allegiance between themselves and their People; we hereby farther solemnly declare, that whenever it shall appear clearly to us that the King’s Troops or Ships now in America, or hereafter to be brought there, do by his Majesty’s Orders, destroy any Town or the Inhabitants of any Town or Place in America, or that the Savages have been by the same Orders hired to assassinate our poor Outsettlers, and their Families [torn] that time renounce all Alleg[iance half-line missing]tain, so long as that King’s [half-line missing] submit to him or any of his [remainder missing.]
